71 F.2d 1021 (1934)
UNITED STATES of America, on the relation of Albert R. KNIGHT, and Albert R. Knight, on His Own Behalf, Plaintiffs-Appellants,
v.
William L. MELLON, Defendant-Appellee.
SAME
v.
H. L. STONE.
SAME
v.
Gale R. NUTTY.
SAME
v.
F. A. LEOVY.
SAME
v.
W. J. GUTHRIE.
SAME
v.
George S. DAVISON
Nos. 5386-5391.
Circuit Court of Appeals, Third Circuit.
July 6, 1934.
Wm. A. Gray, of Philadelphia, Pa., and Morris L. Marcus, of Pittsburgh, Pa., for appellants.
William Watson Smith, of Pittsburgh, Pa., R. L. Batts, of Austin, Tex., and Leon E. Hickman and Smith, Buchanan, Scott & Gordon, all of Pittsburgh, Pa., for appellees.
Before WOOLLEY, DAVIS, and THOMPSON, Circuit Judges.
PER CURIAM.
These are qui tam actions wherein the plaintiff, alleging fraud in the defendants' income tax returns, seeks to recover for the United States and for himself statutory penalties and twice the amount of the alleged unpaid taxes. The defendants interposed statutory demurrers, raising two questions:
(a) Do the statutes of the United States authorize a qui tam action to recover against one who has defrauded the United States by making a false income tax return; and
(b) Under the statutes of the United States is it necessary to obtain the permission of the Commissioner of Internal Revenue before commencing a qui tam action of the character indicated?
The District Court, finding against the plaintiff and against the United States, entered judgments for the defendants. These appeals followed. For a statement of the cases, citation of statutes, and a full discussion of the law we refer to the opinion of the learned trial judge. 4 F. Supp. 947. As his opinion contains complete and correct answers to the questions involved, we adopt it as our own and accordingly affirm the judgments from which these appeals were taken.